Citation Nr: 0008863	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-30 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for a lumbar spine 
disability claimed as secondary to the service-connected 
residuals of a right femur fracture.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to May 
1964.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO.  

The veteran testified at a personal hearing at the RO in 
November 1997.  

The Board of Veterans' Appeals (Board) remanded the case in 
September 1998 for additional development of the record.  



FINDINGS OF FACT

The veteran's current demonstrated lumbar spine stenosis and 
degenerative changes are not shown to be causally related to 
any incident in service or to be caused or aggravated by the 
service-connected right femur fracture residuals.  



CONCLUSION OF LAW

The veteran's lumbar spine stenosis and degenerative changes 
are not due to disease or injury which was incurred in or 
aggravated by service; nor are they proximately due to or 
result of the service-connected residuals of the fracture of 
the right femur.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the service medical records shows that in 
September 1963, the veteran suffered a fracture of the right 
femur as the result of an automobile accident.  The September 
1963 to May 1964 hospital summary shows that he underwent a 
reduction of the femur fracture and was put into a balance 
skeletal traction.  In March 1964, the veteran was put into a 
walking brace.  The final diagnosis at the time of discharge 
in May 1964 included that of closed fracture of the right 
distal shaft, femur, no artery or nerve involvement, healing 
well at the time of discharge.  The May 1964 separation 
examination report noted that the right leg was in a long 
brace with decreased range of motion at the knee, and 
decreased quadriceps mass.  The clinical evaluation of the 
spine was reported as normal.  The final diagnoses included 
that of healed fracture of right distal femur.  The service 
medical records are negative for complaints, findings or 
diagnoses of a back disability during service.

On VA examination in August 1964, the veteran reported that 
the right leg bothered him, especially the knee.  It was 
indicated that x-ray studies showed a fairly well-healed 
fracture of the distal third of the femoral shaft in fairly 
good position.  The diagnosis was that of old healed 
fracture, right femur with residual quadriceps weakness.  The 
examiner indicated that the injury should not cause any 
permanent disability if an adequate exercise program was 
followed to restore strength and range of motion of the right 
knee.  

On VA examination in February 1970, the veteran complained of 
a recurrent burning feeling in the right knee and of limping 
at times.  He reported that being on his feet for long period 
caused the whole leg to hurt.  On examination, it was 
indicated that there was no difference in lower extremity 
length.  An x-ray study of the right femur showed evidence of 
a healed fracture deformity of the distal third of the right 
femur with good bony union and good alignment.  The 
assessment was that of fracture, right femur, well healed, 
but with very slight lateral angulation at the fracture site.  
The examiner added that the degree of lateral angulation 
about the fracture site might in some cases produce minimal 
symptomatology directed generally to the knee joint.  

On VA examination in April 1996, the veteran reported having 
the inservice injury and that, since the accident, he had 
pain above and below the patella on the right knee and aching 
along the medial border.  He reported that his right leg 
tended to rotate outward when he walked and that he had a 
feeling that the right knee would occasionally give way.  It 
was noted that he had a long history of lower back pain 
without injury.  On examination, it was indicated that the 
pelvis was level.  The impression included that of 
degenerative arthritis of the lumbosacral spine.  The 
examiner concluded that, as the veteran had no measurable leg 
length discrepancy, his lower back problem is not related to 
his old femur fracture.  

VA outpatient records include a June 1996 consultation report 
showing that a examination was conducted by Dr. Trembly.  On 
examination, the veteran's pelvis seemed relatively level, 
but the spine in the mid dorsal area was about 1 cm. to the 
left of the lumbar spine in the low lumbar area.  The 
impression was that of chronic discogenic disease with 
chronic back pain.  It was also indicated that he had facet 
abnormality at the lumbosacral level on both sides with no 
disc protrusion.  

On VA examination in January 1997, the veteran reported back 
pain of several years duration.  The examination revealed 
symmetrical leg lengths.  It was noted that the veteran 
walked with a chronic limp favoring the right leg.  The 
impression included that of degenerative disc disease of the 
lumbosacral spine, which was probably not caused by residuals 
of right femur fracture.  

A May 1997 statement of William W. Southmayd, M.D., noted 
that the veteran sustained an open fracture of the right 
femur during service, treated in skeletal traction and cast.  
It was indicated that the fracture healed, but his leg 
remained short and crooked.  It was noted that he 
subsequently developed severe lumbar spinal arthritis and 
nerve pressure (stenosis).  On examination, the right leg was 
measured as 1/4 inch short.  It was indicated that an x-ray 
study of the right femur showed a 14 degree valgus malunion 
of the femoral shaft fracture.  The impression was that of 
malunion, open fracture shaft right femur U.S. Army 1963; 
lumbar spinal stenosis secondary to femoral malunion.  It was 
opined that the fracture malunion had caused the lumbar 
condition.  

On VA examination in June 1997, the examiner noted the 
fracture of the right femur during service and that the 
records shows a closed oblique comminuted fracture of the 
distal femur shaft.  The veteran reported that he had had low 
back troubles since the 1960's and did not recall any 
specific reason why things got worse.  The examiner noted 
that a June 1996 CAT scan showed degenerative changes in the 
lumbar spine and moderate right neural foraminal stenosis at 
the L-4/5 and L-5/S-1 levels.  There was mild foraminal 
stenosis at the L-5/S-1 level at the left and multiple 
bilateral facet changes.  The veteran had no specific 
complaints directly referable to the old fracture site, but 
complained of pain in the right knee, hip and back.  He 
reported constant generalized lumbar pain which was made 
worse by prolonged sitting or standing.  He had constant low 
back stiffness and daily right sciatica to the level of the 
posterior knee.  He indicated that the back complaints are 
getting steadily worse.  

On the VA examination, the veteran was noted to have mild 
mid-thoracic kyphoscoliosis with a convexity to the left.  
There was a slight pelvic tilt to the left which was noted to 
be in keeping with his short left leg and his kyphoscoliosis 
pattern.  Leg length examination did show that the left leg 
was slightly shorter than the right.  The examiner noted that 
the veteran had a mild limp favoring the right leg.  The 
impression included that of multiple degenerative changes 
involving the lumbar spine including neural foraminal 
stenosis at multiple levels as well as degenerative facet 
joint changes.  The examiner indicated that he could not 
categorically state that the veteran's back complaints and CT 
findings were directly related to his femur fracture during 
service.  He indicated that it was certainly possible that 
the leg length discrepancy could aggravate or even cause a 
back problem.  He stated that he did not think that based on 
the relatively minor discrepancy found during the examination 
was responsible for the veteran's troubles.  

A June 1998 VA neurology consultation conducted by Dr. 
Trembly noted the history of the right femur fracture during 
service.  It was noted that the veteran developed back pain, 
increasing at a slow rate, over the years.  On examination, 
the examiner noted that he believed that the right leg was a 
little bit smaller than the left, but that he was not 
equipped or experienced enough to make an accurate 
measurement.  It was noted that, when the veteran stood, the 
right hemipelvis was perhaps .25 inches lower than the left.  
He noted that the veteran reported that his leg had always 
been a little shorter and the femur itself had been angulated 
since the fracture healed.  No diagnosis was noted.  

A December 1998, VA progress note noted complaints of back 
pain.  The assessment included that of chronic low back pain.  
It was noted that, though unclear, it would seem that a long 
bone fracture with possible leg shortening could lead to 
chronic low back pain symptoms in later years.  

The veteran contends that his currently demonstrated lumbar 
spine stenosis and degenerative changes are the result of his 
service-connected residuals of the fracture of the right 
femur.  He has testified that he began to have low back pain 
while wearing a leg brace following the fracture of the right 
femur in service and that he had had pain since that time.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

Where the veteran served 90 days or more during a period of 
war or after December 31, 1946 and arthritis becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a). That is, a plausible claim has been 
presented, given the May 1997 private medical statement 
relating the current lumbar spine disability to the service-
connected residuals of a fracture of the right femur.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

The Board notes that there are differing medical opinions 
regarding the etiology of the veteran's lumbar spine 
disability.  The probative value of a medical opinion is 
generally based upon the scope of the examination or review, 
as well as the relative merits of the expert's qualifications 
and analytical findings.  Guerri v. Brown, 4 Vet. App. 467 
(1993).  While the Board is not free to ignore a physician's 
opinion, the Board is not bound to accept it.  Hayes v. Wood, 
5 Vet. App. 60, 69 (1993).  Instead, it is the responsibility 
of the Board to assess the credibility and weight to be given 
to the medical evidence, to include any diagnosis by a 
doctor.  Id.

After a full review of the record, including the testimony of 
the veteran, the Board concluded that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a lumbar spine disability.  The evidence 
includes VA examination reports dated in August 1964 and 
February 1970 which do not show that the veteran made 
complaints regarding the low back.  On VA examination in 
April 1996, the examiner did not find measurable leg length 
discrepancy and concluded that the veteran's lower back 
problem was not related to the old femur fracture.  Another 
VA examination in January 1997 concluded that the lumbar 
spine disability was probably not related to the service-
connected right femur fracture residuals.  

In this case, the May 1997 private medical statement noted 
that the history of the fracture of the right femur during 
service and referred to a June 1996 CAT scan showing severe 
lumbar spinal arthritis and nerve pressure (stenosis).  The 
examiner indicated that the right leg was 1/4 inch short and 
that an x-ray study had revealed a 14 degree valgus malunion 
of the femoral shaft fracture and concluded that the fracture 
malunion had caused the veteran's lumbar spinal condition.  
The Board notes that this physician did not provide further 
explanation for this position.  

On VA examination in June 1997, the examiner noted that the 
history of the inservice fracture after review of the 
records.  The veteran's complaints were noted, along with 
clinical findings showing that the left leg was slightly 
shorter than the right leg.  The examiner opined that the 
relatively minor leg length discrepancy found during his 
examination was not responsible for the veteran's back 
complaints.  The Board affords greater probative weight to 
the VA examiner's opinion because it is shown to be 
consistent a comprehensive review of the entire evidentiary 
record.  

A December 1998 VA progress noted that the veteran reported 
continued back pain and the assessment included chronic low 
back pain.  The examiner indicated that, although unclear, it 
would seem that a long bone fracture with possible leg 
shortening could lead to chronic low back symptoms in later 
years.  This statement represents general speculation and, in 
the Board's opinion, is of no probative value in this case.  

The veteran has testified that a VA physician had told him 
that, if the right leg was shorter, it would cause his back 
problem.  The evidence includes consultation reports prepared 
by the VA physician in June 1996 and June 1998.  However, 
neither report serves to provide a basis for relating the 
veteran's lumbar spine disability to the service-connected 
right leg fracture residuals.  

The Board notes the assertions of the veteran as to the cause 
of low back disability.  However, being a layman, he has no 
expertise to give an opinion as to the etiology of his low 
back condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In addition, the Board notes that veteran's recent 
statements referable to having long-standing low back pain 
are not supported by the evidence of record.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
back condition including as secondary to the service-
connected residuals of a right femur fracture.  As such, the 
benefit-of-the-doubt rule is not for application in this 
case, and the Board concludes that the veteran's claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a lumbar spine disability as secondary 
to the service-connected residuals of a right femur fracture 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


